DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious wherein at least one of one or more nodes located at or in a passenger seat is provided in the seat and detects pressure due to presence of a passenger in the seat or an object in proximity to the seat as the condition of the environment.
	The closest relevant prior art of record, Newbold (U.S. PG Pub. # 2022/0144437 A1), teaches a passenger seat with a pressure monitoring system to determine whether a passenger is seated in a seat or sensors to detect whether a floatation device has been removed (pars. 0018, 0023), but fails to teach or suggest monitoring being accomplished with optical fibers with nodes as recited in claim 1. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Response to Arguments
Applicant's arguments filed on 10/26/22 have been fully considered but they are not persuasive. Regarding applicant’s argument, “Birnkrant is concerned with a fire and smoke monitoring system and the various 'nodes' are provided to ensure that the detector covers a large spatial area - each node being capable of detecting smoke. The nodes are not, as in the present invention, for making different changes to the properties of the returned light depending on the node's configuration and location”, Examiner respectfully disagrees as par. 0081 of Birnkrant teaches that at each node a different optical enhancement device (80) is placed to disseminate certain conditions. Therefore, the light reflected back is different for each node.
Furthermore, in another embodiment, par. 0096 teaches that a location of smoke or fire or overtemperature is determined by time-of-flight. Therefore, Birnkrant teaches that the location of a node is determined by the reflected light.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant et al. (U.S. PG Pub. # 2018/0136053 A1).

In Re claims 1 and 3, ‘053 teaches a distributed environmental monitoring system on an aircraft comprising: one or more optical fibres (28) along a length of which light can be transmitted, 
wherein each optical fibre comprises a first core (40) along which light is transmitted from a first end of the fibre to a second end of the fibre, the light exiting the second end into an environment to be sensed (par. 0057), and a second core (42) along which light returned from the environment is transmitted from the second end to the first end (par. 0057); 
wherein the one or more optical fibres define a plurality of nodes (34 and 80, par. 0078 – 0081) spaced along the length, each node configured to vary the properties of light returned back along the optical fibre(s) according to a condition of the environment detected at the node (par. 0005, 0021, 0051), 
each node varying the properties of the returned light differently based on its configuration (pars. 0066, 0081) along the length of the optical fibre; the system further comprising a light source (36) for transmitting light into and along the optical fibre(s) and one or more detectors (38) for receiving light returned along the optical fibre(s) from the environment via the nodes;
wherein one or more of the one or more nodes is configured to detect a condition of the environment due to light scattering (pars. 0021, 0052, 0054, 0056) at the node.

‘053 appears to be expressly silent in the embodiment of fig. 12 to each node varying the properties of the returned light differently based on its location and wherein each optical fibre comprises a tubular cladding as claimed. 

However, the embodiment of par. 0096 teaches that a location of smoke, fire or overtemperature is determined by analyzing time of flight information. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of fig. 12 to include the ability to determine a location of each node by analyzing the scattered light signals and time of flight information at the control system 50 so as to know the exact location of an occurrence for expedited action by crewmember. Furthermore, it is well known in the art that optical fibers have a tubular cladding with a core in the interior as the cladding as the cladding ensures minimal attenuation of the optical signals traversing the core and lessens the chances of interference with adjacent optical fibers, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a cladding around the cores (40 and 42) of ‘053 so as to ensure optimal signal propagation and lessen the chance for interference among the transmitting and receiving signals thus ensuring a accurate detector system.

In Re claim 6, ‘053 teaches the system of claim 1 and the system being used in an aircraft (par. 0061) and the system being used for the detection of people (par. 0052), but is silent to wherein one or more of the one or more nodes is located at or in a passenger seat of an aircraft. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the aircraft to have a passenger seat so as to accommodate a person within the aircraft thus making the aircraft more versatile, in that it transports people, whereby at least one node is at the passenger seat since the node is within the aircraft as the term “at” means near and not necessarily contacting.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant et al. (U.S. PG Pub. # 2018/0136053 A1) in view of Curtis (GB 2208711A).
‘053 teaches the system of claim 1 as previous discussed above but is silent to wherein one or more of the one or more nodes is configured to detect a condition of the environment due to deformation of fibres by deformation of a coating provided at the node in response to the coating being contacted by a specific substance.

’711 teaches sensors (11 or 13) configured to detect a condition of the environment due to deformation of fibres by deformation of a coating provided at the node in response to the coating being contacted by a specific substance (pgs. 3, 7 and 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of ‘053 to include the sensors as taught by ‘711 at at least one of the nodes 34 of ‘053 so as to allow for the detection of substances such as liquids thus making a more versatile and robust environmental monitoring system as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant et al. (U.S. PG Pub. # 2018/0136053 A1) in view of Boersma et al. (WO 2015/183090 A1).

‘053 teaches the system of claim 1 as previous discussed above but is silent to wherein the system is configured to detect a condition of the environment due to a metal organic framework (MOF) coating at the node being contacted by a specific substance.

‘090 teaches using grating (pgs. 18, 31 34) with a metal organic framework (MOF) coating on the grating to be contacted by a specific substance such as gas for detection (pg. 34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of ‘053 to include grating with  the MOF coating at a node so as to be able to detect substances such as specific gases thus creating a  more versatile and robust environmental monitoring system as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874